DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-4, 10 and 11, filed on 11/16/2022 is acknowledged.  The traversal is on the ground(s) that the restricted inventions would not impose a serious burden on the Examiner is not found persuasive. This application is a 371 application and therefore the restriction is based upon Unity of Invention and not the standard restriction practice of independent and distinct. Based upon Unity of Invention, the examiner only needs to show the different groups of claims and explain why each group lacks unity with each other group (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature in each group (MPEP § 1893.03(d)).
Furthermore, even if a serious burden needs to be established, with regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper and is therefore made FINAL.
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2017/0089861, hereinafter Chen and Gawli, Y., et al.; “Evaluation of n-type ternary metal oxide NiMn2O4 nanomaterial for humidity sensing;” Sensors and Actuators B: Chemical; 2014; pages 837-843, hereinafter Gawli. 
Regarding claim 1, Chen teaches an electrode-modified heavy metal ion microfluidic detection chip (figure 4), comprising a microfluidic module (item 2) and a three-electrode sensor (item 1), wherein: the microfluidic module (item 2) comprises a micro-channel (item 22), an inlet duct (the smaller diameter section of item 221) and an outlet duct (the smaller diameter section of item 222) are provided at both ends of the at least one micro-channel (figure 4); the three-electrode sensor (item 1) comprises three all-solid-state planar electrodes provided on a card-shaped base plate (item 11), a working electrode (item 121), an auxiliary electrode (item 122) and a reference electrode (item 123); one end of the three-electrode sensor (item 1) is an interface area (item 14), contacts (item 13) at terminals of leads of the three all-solid-state planar electrodes are arranged in the interface area (figure 3); a sensor slot (item 23) matching the three-electrode sensor (item 1) is provided at a bottom portion of the micro-channel in the microfluidic module (figure 4); when the three-electrode sensor (2) is inserted in the sensor slot, the three all-solid-state planar electrodes are communicated with the micro-channel (figure 4), the three-electrode sensor (item 1) is assembled with the microfluidic module (item 2) by being inserted into the sensor slot (11), and is detachable (paragraph (0085]); the interface area (item 14) is outside the sensor slot (figure 4); the microfluidic module (item 2) is a 3D printed transparent flexible piece (paragraphs [0085] and [0096]), the micro-channel (item 22), the inlet duct (the smaller diameter section of item 221), the outlet duct (the smaller diameter section of item 222), and the sensor slot (item 23) are integrally printed and formed along with the microfluidic module (paragraph [0096]); the working electrode (item 121) is a bare carbon electrode (paragraph [0090]); the auxiliary electrode (item 122) is an Ag electrode (paragraph [0091]); and the reference electrode (item 123) is an Ag/AgCl electrode (paragraph [0092]).
Chen fails to teach the working electrode has a surface thereof is modified by porous nano-NiMn2O4.
Gawli teaches the use of porous nano-NiMn2O4 (abstract and page 840, column 1, paragraph 1) in the use of sensing as the NiMn2O4 allows for a good linearity of measurements over a wide range of values (page 842, columns 1-2, paragraphs 3-1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added porous nano-NiMn2O4 to the electrode of Chen because it would allow for a good linearity of measurements over a wide range of values (page 842, columns 1-2, paragraphs 3-1).
Regarding the preparing steps for porous nano-NiMn2O4, the method of preparing the porous nano-NiMn2O4 is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Chen and Gawli (MPEP § 2113).  Here, the limitations as to the method of preparing the porous nano-NiMn2O4 is given minimal patentable weight.
Regarding claim 2, Chen teaches wherein the micro-channel (item 22) is a saddle-type thin layer (figure 4), wherein the inlet duct (the smaller diameter section of item 221) and the outlet duct (the smaller diameter section of item 222) are respectively connected at two ends of a saddle of the micro-channel (figure 4) and are extending along directions tangential to the saddle (figure 4).
Regarding claim 3, Chen teaches wherein an inlet duct nozzle (the larger diameter section of item 221) and an outlet duct nozzle (the larger diameter section of item 222) protruding from the microfluidic module (figure 4) are respectively provided at the inlet duct (the smaller diameter section of item 221) and the outlet duct (the smaller diameter section of item 222), so as to ease connection with external ducts (intended use MPEP § 2114 (II)).
Regarding claim 4, Chen teaches wherein the interface area (item 14) and the contacts (item 13) are configured as per USB specifications (paragraph [0141]), so that in the interface area (item 14) at least one USB interface (paragraph [0141]) can be directly inserted, and the contacts (item 13) can be communicated with leads of the at least one USB interface (intended use MPEP § 2114 (II) and is taught in paragraph [0141]); as a standard USB interface has four parallel leads (intended use MPEP § 2114 (II) and is taught in paragraph [0141]), when the interface area (item 14) is connected with the at least one USB interface (intended use MPEP § 2114 (II) and is taught in paragraph [0141]), ensure any three of the contacts (item 13) contact any three of the leads (intended use MPEP § 2114 (II) and is taught in paragraph [0141]).
Regarding claim 10, Chen teaches wherein the interface area (item 14) and the contacts (item 13) are configured as per USB specifications (paragraph [0141]), so that in the interface area (item 14) at least one USB interface (paragraph [0141]) can be directly inserted, and the contacts (item 13) can be communicated with leads of the at least one USB interface (intended use MPEP § 2114 (II) and is taught in paragraph [0141]); as a standard USB interface has four parallel leads (intended use MPEP § 2114 (II) and is taught in paragraph [0141]), when the interface area (item 14) is connected with the at least one USB interface (intended use MPEP § 2114 (II) and is taught in paragraph [0141]), ensure any three of the contacts (item 13) contact any three of the leads (intended use MPEP § 2114 (II) and is taught in paragraph [0141]).
Regarding claim 11, Chen teaches wherein the interface area (item 14) and the contacts (item 13) are configured as per USB specifications (paragraph [0141]), so that in the interface area (item 14) at least one USB interface (paragraph [0141]) can be directly inserted, and the contacts (item 13) can be communicated with leads of the at least one USB interface (intended use MPEP § 2114 (II) and is taught in paragraph [0141]); as a standard USB interface has four parallel leads (intended use MPEP § 2114 (II) and is taught in paragraph [0141]), when the interface area (item 14) is connected with the at least one USB interface (intended use MPEP § 2114 (II) and is taught in paragraph [0141]), ensure any three of the contacts (item 13) contact any three of the leads (intended use MPEP § 2114 (II) and is taught in paragraph [0141]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796